Title: From George Washington to Timothy Pickering, 4 August 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 4th Augt 1797.

In a late letter from the Attorney General (Lee) he has requested a copy of the opinion he gave relative to the recall of Mr Monroe. Among the Packages most likely (as I conceived) to produce it, I have searched for the Original in vain; nor among these do I find the opinions of the Heads of Departments on various other subjects. How to account for this I am unable, unless the bundle containing them, which I once put into your h[an]ds for a particular purpose, was never returned; or left by Mr Lear and Mr Dandridge (who were employed in seperating & packing up my Papers) by mistake among the files which were intended for my Successor in Office.
I have not yet opened all my packages of Papers, nor can I do it until I have provided some place in which they can be deposited with safety—but I pray you to let me know whether the bundle I have alluded to was returned, or not, by you. Your answer may save a further search, and some anxiety. With very great esteem & regard I remain Dear Sir Your Affecte Hble Servt

Go: Washington

